         Case 1:20-cv-09393-MKV Document 14 Filed 01/19/21 Page 1 of 4




UNITED STATES DISTRICT COURT                                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                  DOCUMENT
                                                                               ELECTRONICALLY FILED
 WILLIE E. DENNIS,                                                             DOC #:
                                                                               DATE FILED: 1/19/2021
                                 Plaintiff,

                     -against-
                                                                 20-CV-9393 (MKV)
 K & L GATES LLP; DAVID TANG; JAMES
 SEGERDAHL; JEFFREY MALETTA;                                           ORDER
 MICHAEL CACCESE; ANNETTE
 BECKER; PALLAVI WAHI; JOHN BICKS;
 AND CHARLES TEA,

                                 Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

                                               SERVICE

       The Clerk of Court is directed to issue summonses as to Defendants K & L Gates LLP,

David Tang, James Segerdahl, Jeffrey Maletta, Michael Caccese, Annette Becker, Pallavi Wahi,

John Bicks, and Charles Tea. Plaintiff is directed to serve the summons and complaint on each

Defendant within 90 days of the issuance of the summonses. If within those 90 days, Plaintiff

has not either served Defendants or requested an extension of time to do so, the Court may

dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

                                 FILINGS BY A PRO SE PARTY

       The Court must correspond with a pro se litigant by mail unless the litigant consents to

electronic case filing. In this case, several mailings from the Court have been returned as

undeliverable. Plaintiff must either update his address for mailing or consent to electronic

service. A form for consent to electronic service is attached to this order.
          Case 1:20-cv-09393-MKV Document 14 Filed 01/19/21 Page 2 of 4




                             DEFENDANTS’ MOTION TO STAY

       Defendants have filed a motion [ECF Nos. 5-7] to stay this case pending a decision from

the Superior Court of the District of Columbia regarding whether the Parties may be compelled

to arbitrate Plaintiff’s claims. By prior Order, Judge McMahon ordered that a briefing schedule

for the motion would be set for Defendant’s motion following the payment of the filing fee by

Plaintiff. See ECF No. 12. Plaintiff paid the fee on January 15, 2021. Accordingly, it is hereby

ordered that Defendants’ motion to stay this action will be briefed on the following schedule:

   -   Plaintiff must file any Opposition to the motion by February 19, 2021

   -   Defendants may file a Reply by March 5, 2021.

Any request for an extension of the deadlines set forth herein must be filed at least 72 hours in

advance of the deadline. Failure to comply with the Court’s Order may result in sanctions,

including preclusion of any claim or defense or dismissal of the case.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   January 19, 2021
          New York, New York

                                                           MARY KAY VYSKOCIL
                                                           United States District Judge
              Case 1:20-cv-09393-MKV Document 14 Filed 01/19/21 Page 3 of 4


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:20-cv-09393-MKV Document 14 Filed 01/19/21 Page 4 of 4




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
